Citation Nr: 0118747	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  01-01 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to special monthly compensation on account of 
need for aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from June 1942 to October 
1945.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  

In the veteran's June 2001 letter and in the Informal Hearing 
Presentation, reopening was sought of a claim for service 
connection for heart disease as secondary to service-
connected psychiatric disability with sinus tachycardia and a 
claim was set forth (as it was in a September 2000 letter) 
for service connection for residuals of a stroke (which 
occurred in February 2000), as secondary to that service-
connected disorder.  Service connection for residuals of a 
stroke has not yet been adjudicated by the RO.  In the June 
2001 letter the veteran also referred to having had two brain 
concussions during service as well as neuropathy of the feet 
from inservice frostbite (he now also has diabetes) and 
residuals of fractures of his sternum and ribs from a mine 
explosion.  In a VA Form 9 the veteran made reference to an 
inservice left knee injury.  Service for these disorders was 
previously denied and it is unclear whether the veteran is 
seeking to reopen those claims.  These matters are referred 
to the RO for clarification.  


FINDINGS OF FACT

1.  The veteran is service-connected for an anxiety reaction 
with post-traumatic stress disorder (PTDS) with sinus 
tachycardia, evaluated as 100 percent disabling, and 
residuals of a fragment wound of the left hand, assigned a 
noncompensable rating.  

2.  The veteran's disabilities do not necessitate the care or 
assistance of another person on a regular basis to attend to 
the activities of daily living and to protect him from the 
hazard or dangers of his daily environment or substantially 
confine him to his dwelling or immediate premises and he is 
not in a nursing home. 


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
on account of need for aid and attendance or by reason of 
being housebound have not been met.  38 U.S.C.A. § 1114 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.350, 3.352 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case presently 
before the Board.  The RO has met its notification and duty 
to assist obligations in the development of this case under 
the VCAA.  

Although the RO did not readjudicate this case after the VCAA 
enactment, a review of the record reveals that all 
appropriate development has been accomplished.  All relevant 
facts have been properly developed.  The statement of the 
case (SOC) advised the veteran of the pertinent law and 
regulations as well as the requirements for a grant of 
special monthly compensation (SMC).  Also, by reciting the 
applicable law and regulations notice was given of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  He failed to appear at a hearing 
scheduled in August 2000 (stating in a June 2000 letter that 
he would not be able to attend because he was housebound).  
The reports of multiple VA examinations are on file and 
provided sufficient information to adjudicate the claim.  
Moreover, it appears that the RO has made reasonable efforts 
to obtain all relevant records adequately identified by the 
appellant relative to this case and it appears that all 
evidence so identified has been obtained and associated with 
the record on appeal.  

Accordingly, the Board finds that the notification and duty-
to-assist provisions mandated by VCAA have essentially been 
satisfied in this case and that the appellant is not 
prejudiced by a lack of initial RO adjudication after 
enactment of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Law and Regulations

Under 38 U.S.C.A. § 1114(l) (West 1991 & Supp. 2000) special 
monthly compensation, above that payable solely by virtue of 
disability from service-connected disorders, is payable if 
the veteran is permanently bedridden or so helpless as to be 
in need of regular aid and attendance as a result of service-
connected disability or disabilities.  

Under 38 C.F.R. § 3.351(c)(3) (2000) a veteran will be 
considered in need or regular aid and attendance if he or she 
establishes a factual need for aid and attendance under the 
criteria set forth at 38 C.F.R. § 3.352 (2000).  

Under 38 C.F.R. § 3.352(a) (2000) (basic criteria for regular 
aid and attendance and permanently bedridden) "[t]he 
following will be accorded consideration in determining the 
need for regular aid and attendance (§ 3.351(c)(3)): 
inability of claimant to dress or undress himself (herself), 
or to keep himself (herself) ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself (herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  'Bedridden' will be a proper basis 
for the determination.  For the purpose of this paragraph 
'bedridden' will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence 
establishes that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from 
others."  

Under 38 U.S.C.A. § 1114(s)(2) (West 1991 & Supp. 2000) and 
38 C.F.R. §§ 3.350(i)(2) and 3.351(d)(2) (2000) special 
monthly compensation, above that payable solely by virtue of 
disability from service-connected disorders, is payable if 
the veteran has a service-connected disability rated as total 
and by reason of such service-connected disability or 
disabilities is permanently housebound.  The requirement of 
"permanently housebound" will be considered to have been 
met when the veteran is substantially confined to his house 
(ward or clinical area, if institutionalized) or immediate 
premises due to service-connected disability or disabilities 
which it is reasonable certain will remain throughout such 
veteran's lifetime.  

Background

On VA psychiatric examination in February 1999 it was noted 
that the veteran had retired in 1981, at the age of 62.  He 
had good activities of daily living and hygiene.  He was 
anxious throughout the interview with a somewhat pressurized 
speech and did not relax.  His affect was congruent with his 
mood.  Recent and remote memory were intact.  There was no 
evidence of a thought disorder, and he was oriented to time, 
place, and person.  His global assessment of functioning was 
52.  

On official aid and attendance examination in March 2000 the 
veteran was driven to the examination by his wife.  He was 
not currently hospitalized.  He had one-side weakness, 
slurred speech, difficulty swallowing.  His gait was good but 
with dizziness and imbalance.  Hand grip testing revealed 
impairment of fine movement of the left hand.  He could walk 
only 1/2 a block with the aid of a walker.  The diagnoses were 
coronary artery disease, anxiety, status post recent stroke, 
atrial fibrillation, and status post myocardial infarction.  
The examiner noted that the veteran required the daily 
personal assistance of another.  

Analysis

Service connection for organic heart disease was originally 
denied by the Board in December 1972 as not incurred or 
aggravated during military service and as not having 
manifested within one year after service, and also as not 
secondary to disease or injury.  A Board decision in 
September 1989 denied reopening of the claim for service 
connection for heart disease and also again denied service 
connection on the same bases as in December 1972.  Also, a 
disability rating for sinus tachycardia, separate from the 
service-connected psychiatric disability, was denied.  

Subsequently, a February 2000 rating action effectuated a 
Board grant in that same month of a 100 percent schedular 
rating for service-connected anxiety reaction with PTDS with 
sinus tachycardia and also granted entitlement to Dependent's 
Educational Assistance under 38 U.S.C. Chapter 35.  

In the veteran's VA Form 9 and in his Notice of Disagreement 
(NOD) he asserted that he was service-connected for permanent 
and paroxysmal atrial fibrillation, sinus tachycardia, and 
angina pectoris.  Attached to the NOD is a copy of a 
September 1998 newspaper article indicating that those with a 
heart-rhythm disturbance were more likely to die.  Atrial 
fibrillation was the most common heart irregularity and 
increased the risk of a blood clot breaking free and moving 
to the brain, causing a stroke.  Also attached to the NOD is 
a copy of a portion of a March 1998 supplemental SOC.  
However, nothing in that attachment, or in the claim file, 
reflects that service connection was ever granted for 
paroxysmal or permanent atrial fibrillation or for angina 
pectoris, or indeed for any organic heart disease.  

The veteran apparently believes that he is service-connected 
for atrial fibrillation because in the February 2000 Board 
decision reference was made, at page 7, to a clinical 
notation of July 1999 made at a VA geriatric clinic 
indicating that he was service-connected for atrial 
fibrillation.  However, this was only a clinical notation and 
not an official VA adjudication; rather, the fact remains 
that the veteran is not service-connected for atrial 
fibrillation.  

The Board is required to make a decision based solely on the 
independent medical evidence and not to use its' own medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  

There is no documented functional impairment as a result of 
the service-connected fragment wound of the left hand.  The 
veteran's service-connected psychiatric disability does 
render him unemployable, as recognized by the 100 percent 
rating assigned.  However, he had not impairment of affect, 
mood, memory or orientation.  There is no evidence of a 
thought disorder or that he is incapable of handling his 
funds.  

Although he has reported spending a great deal of time at 
home, it is not shown by the evidence that he needs any 
assistance in taking care of daily activities of self-care or 
that he has any limitations with respect to being able to go 
out of his house without supervision solely due to his 
service-connected psychiatric disability (as opposed to 
nonservice-connected disabilities).  

In sum, the veteran does not require the aid and assistance 
of another and is not substantially confined to his household 
due to service-connected disabilities.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

The claim for special monthly compensation on account of need 
for aid and attendance or by reason of being housebound is 
denied.  



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 

